DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-5 is/are objected to because of the following informalities:
At line 7 of claim 1, “through between” should be replaced with “through and between”.
At line 1 of claims 2-5, “for a vehicle” should be replaced with “for the vehicle”.
At line 3 of claim 4, “with the increasing” should be replaced with “with an increasing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (US Publication 2009/0072607).
In regards to claims 1-2 and 5, Tsuda et al. discloses the claimed limitations including a seat belt device (20) for a vehicle, comprising:
a seat (1) provided with a seatback (12) and a seat cushion (11), and mounted on a floor (100);
a buckle (25) arranged at a lower edge of the seatback and coupled to a tongue member (24) of a seat belt (Reference is made to Figures 1, 3 and 8);
a webbing (26) having a base end thereof fixed to the floor (at 27), and a tip end thereof coupled to the buckle through and between the seatback and the seat cushion (Reference is made to Figures 1, 3 and 8);
a fixing band member (31) arranged at a lower end of the seatback; and
an auxiliary band member (32) arranged on the fixing band member and having the webbing, coupled to the buckle, inserted therethrough (Reference is made to Figures 3-10 and Paragraph 0055);
wherein the auxiliary band member has a loop shape (Reference is made to 4-7 and 9-10); and,
wherein the auxiliary band member (32) is a member in a band shape whose both ends are connected to the fixing band member (Reference is made to Figures 4-7 and 9-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. in view of Gomi et al. (US Publication 2009/0273223).
In regards to claim(s) 3, Tsuda et al. discloses the claimed limitations excluding the webbing having a stitched end of the webbing is located on an outer surface at a middle of the webbing so as to face the buckle, and the auxiliary band member is arranged between the stitched end and the buckle.
Gomi et al. discloses a webbing (4) having a stitched end (10) of the webbing located on an outer surface at a middle of the webbing so as to face a buckle (5), and an auxiliary band member (13) being arranged between the stitched end and the buckle (Reference is made to Figures 2-3 and Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the buckle and band arrangement of Tsuda et al. in view of the teachings of Gomi et al. to include a stitched portion on the webbing to secure the position of the buckle along the webbing section, reinforce the webbing by overlapping and stitching the sections thereof and to position the band arrangement proximate the buckle so as to position the buckle in an accessible location (Reference is made to Paragraphs 0019-0021 and 0023-0028).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. in view of Matsushita (JPH0761323).
In regards to claim(s) 4, Tsuda et al. discloses the claimed limitations excluding the fixing band member (31) being angled.
Matsushita discloses a fixing band member (12) is provided at an angle so as to be located higher with the increasing distance from the lower edge of the seatback toward a side edge of the seatback (Reference is made to Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the attachment of the fixing band member in view of the teachings of Matsushita to include an angled attachment since it would have been a use of a known technique, angled attachment, to improve a similar device in a similar way so as to reduce the strain on the base material along a single horizontal line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616